Citation Nr: 1004070	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  05-21 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral elbow and 
hand pain, claimed as secondary to service-connected 
bilateral shoulder impingement and tendonitis.  

2.  Entitlement to service connection for a neck disorder.  

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to a rating higher than 30 percent for 
chronic obstructive pulmonary disease (COPD).

5.  Entitlement to a compensable rating for bilateral tinea 
pedis.

6.  Entitlement to a compensable rating for sinusitis.

7.  Entitlement to a compensable rating for adjustment 
disorder with memory loss, insomnia and loss of 
concentration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from August 1979 
until retiring in August 1999.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In July 2006, as support for his claims, the Veteran 
testified at a video-conference hearing before the 
undersigned Veterans Law Judge of the Board.

The Board subsequently, in April 2007, issued a decision 
denying the Veteran's claims for higher ratings for his 
bilateral (i.e., right and left) shoulder and toe/foot 
disabilities.  So those claims are no longer at issue.  The 
Board also determined there was new and material evidence to 
reopen his claims for service connection for neck and 
bilateral knee disorders.  The Board then proceeded to remand 
these claims, as well as his remaining others, to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.
Regrettably, because they require still further development, 
the Board must again remand all of the claims for increased 
ratings, as well as the claim for service connection for a 
bilateral knee disorder.  The remand will again be via 
the AMC.  However, the Board is going ahead and deciding the 
remaining claims for service connection for bilateral elbow 
and hand pain and for a 
neck/cervical spine disorder.

FINDINGS OF FACT

1.  The Veteran has bilateral elbow and hand pain; his hand 
pain has been attributed to rheumatoid arthritis, whereas a 
VA compensation examiner was unable to make a diagnosis of a 
chronic disability to account for the complaints of elbow 
pain.  In any event, the most probative evidence indicates 
the Veteran did not have arthritis and associated pain during 
his military service or to a compensable degree of at least 
10-percent disabling within one year after his retirement 
from service, nor is there competent medical or other 
evidence otherwise attributing this disorder to his service 
- including to a service-connected disability, namely, his 
bilateral shoulder impingement and tendonitis.

2.  However, it is just as likely as not the Veteran has a 
neck/cervical spine disorder as a result of his military 
service.

CONCLUSIONS OF LAW

1.  The Veteran's rheumatoid arthritis and associated 
bilateral elbow and hand pain is not from disease or injury 
incurred or aggravated during his military service, or that 
may be presumed to have been incurred in service, or that is 
proximately due to, the result of, or chronically aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2009).

2.  But, resolving all reasonable doubt in his favor, his 
neck/cervical spine disorder was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim, including the downstream 
disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, this VCAA should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then going 
back and readjudicating the claim - such as in a statement 
of the case (SOC) or supplemental SOC (SSOC), such that the 
intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in 
the adjudication of his claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).



In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in August 
2004 and May 2007.  The AMC sent that latter letter following 
and as a result of the Board's April 2007 remand.  The 
letters informed the Veteran of the evidence required to 
substantiate his claims and of his and VA's respective 
responsibilities in obtaining this supporting evidence.  
Also keep in mind the Board is granting one of the two claims 
being decided in this decision, specifically, the claim for 
service connection for a neck/cervical spine disorder, so the 
question of whether there has been compliance with the VCAA 
concerning this claim is ultimately inconsequential.  
Regardless, a July 2006 letter complied with Dingess by 
apprising the Veteran of the downstream disability rating and 
effective date elements of his claims.  And since providing 
that notice and the additional notice in May 2007, the AMC 
has readjudicated the claims in an SSOC issued in July 2009.  
So the claims have been reconsidered since providing all 
necessary VCAA notice, in turn meaning the timing error in 
the provision of that additional notice - since it was not 
provided prior to initially adjudicating the claims, has been 
rectified.  See again Mayfield IV and Prickett.

Concerning the claim of service connection for bilateral hand 
and elbow pain, which is being denied rather than granted, VA 
also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of this claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC 
obtained his service treatment records (STRs), VA treatment 
records, and private records.


Also, following and as a result of the Board's April 2007 
remand, in August 2007 the Veteran was provided a VA 
examination for a medical nexus opinion addressing the 
etiology of his claimed right hand and elbow pain, especially 
in terms of whether this condition is attributable to his 
military service, such as by way of a service-connected 
disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).  The 
Board is also satisfied there was substantial compliance with 
its April 2007 remand directives in obtaining this opinion 
and providing the additional VCAA notice mentioned, etc.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).  Therefore, as there is no 
indication that any additional evidence remains outstanding, 
the Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, or legitimately questionable, then a 
showing of continuity of symptoms after discharge is required 
to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence 
that relates the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997)

Certain diseases like arthritis (including the rheumatoid 
variant) are chronic, per se, and therefore will be presumed 
to have been incurred in service if manifested to a 
compensable degree of at least 10-percent disabling within 
one year after service.  This presumption, however, is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for any other disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be:  (1) a medical diagnosis of a current disability; (2) 
medical or, in certain cases, lay evidence of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus, i.e., etiological link 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).  See also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Service connection also may be established on a secondary 
basis for disability that is proximately due to, the result 
of, or chronically (meaning permanently) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) and (b).  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus, i.e., link 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

A.  Bilateral Elbow and Hand Pain

The sole basis of this claim is that the Veteran has 
bilateral elbow and hand pain secondary to his service-
connected right shoulder impingement and left shoulder 
rotator cuff tendonitis.  



Although this claim is not predicated on the notion that this 
disability of the elbows and hands is directly or 
presumptively attributable to the Veteran's military service, 
the Board is still obligated to address these potentially 
alternative bases of entitlement.  EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991); Jones v. Principi, 3 Vet. App. 396, 399 
(1992).  See, too, Verdon v. Brown, 8 Vet. App. 529, 533 
(1996) and Brannon v. West, 12 Vet. App. 32 (1998).

The Veteran's STRs reveal that he received treatment for 
right hand swelling due to unspecified trauma, and also a 
left thumb sprain with subsequent prominence of the lateral 
distal metacarpal joint, sustained while playing football.  
An X-ray of his left thumb was negative.  His STRs are 
unremarkable for any other related complaints, findings, or 
diagnoses referable to his hands or elbows, including 
rheumatoid arthritis.  He retired from the military in August 
1999.

Post-service medical records from a military facility dated 
in October and November 2003 show the Veteran received 
treatment for complaints of right hand and knuckle pain, 
clinically described as probable overuse.  An X-ray of his 
right thumb was normal.

In August 2007, a VA medical examination of the Veteran's 
hand, thumb, and fingers was performed.  The examiner 
indicated he reviewed the claims folder in its entirety for 
the pertinent medical and other history.  The Veteran said 
his 
service-connected shoulder condition affected his hands, and 
that he had noticed the problem beginning in 1999, 
attributable to sleeping in tanks and holding weapons.  He 
did not know whether he had ever received treatment for the 
problem, but he had stiffness and pain in his fingers.  The 
examiner noted that X-rays of the hands were negative, but 
that lab work showed a high rheumatoid factor.  He diagnosed 
rheumatoid arthritis, but indicated the Veteran's complaints 
of hand pain were less likely than not related to his 
service-connected shoulder condition.  The rationale given 
was that lab work not previously done was strongly suggestive 
of rheumatoid arthritis without anatomical defects; and 
further, according to this examiner, there was no indication 
in the claims file or service record of the condition in 
service.

During a VA medical examination of the joints in August 2007, 
the designated examiner also indicated he had reviewed the 
Veteran's claims file for the pertinent medical and other 
history.  And like the pain in his hands, the Veteran 
continued to assert that his elbow pain was also related to 
his service-connected shoulder disability.  On physical 
examination, there was some limitation of motion of the 
elbows, although X-rays were negative.  The diagnosis was 
objective data does not support a diagnosis of the bilateral 
elbows.  The examiner further commented that he was unable to 
explain the decreased range of motion with active 
measurements given the negative X-ray, and that there were no 
findings in the claims file of a chronic condition.  

Given the results of those August 2007 VA medical 
examinations, it has been confirmed the Veteran has 
rheumatoid arthritis - at least affecting his hands, though 
not also apparently his elbows.  So he has the required 
current disability, at least involving his hands.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed, to at least confirm the Veteran has it; without this 
minimum level of proof, there can be no valid claim).  

According to the August 2007 VA examiners, there is no 
current diagnosis referable to the elbows (just concerning 
the hands).  So, arguably, the Veteran has not established 
that he currently has disability involving his elbows.  
See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 
1328, 1332 (1997) (holding that VA compensation only may be 
awarded to an applicant who has disability existing on the 
date of application, not for past disability); see, too, 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further 
clarifying that the requirement of a current disability is 
satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to VA's adjudication of the claim).



Also in this regard, the Veteran's complaints of pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

But for purposes of this discussion, the Board will presume 
that the pain in the Veteran's elbows, like the pain in his 
hands, has been attributed to an underlying diagnosis, 
especially since he is competent, even as a layman, to 
proclaim having experienced pain in his elbows, not just in 
his hands.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009).

The Veteran's STRs show he was treated for injuries to his 
right hand and left thumb, yet there is no indication of any 
chronic hand or elbow disability in service, including 
rheumatoid arthritis, as a consequence or residual of those 
injuries.  He retired from the military in August 1999, and 
there were no subsequent indications of right hand pain until 
2003.  Moreover, rheumatoid arthritis was not first diagnosed 
until even more recently, in 2007, some eight years after his 
military service ended.  So there is no probative evidence of 
a chronic (meaning permanent) disability involving his hands 
or elbows, including rheumatoid arthritis, either during his 
service or even within the one-year presumptive period 
following the conclusion of his service.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Further, there is no medical nexus evidence otherwise linking 
his rheumatoid arthritis and associated bilateral hand and 
elbow pain to his military service.  So direct and 
presumptive service connection is not warranted.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Turning now to the specific basis alleged - that the 
bilateral hand and elbow pain is secondary to the already 
service-connected right shoulder impingement and 
left shoulder rotator cuff tendonitis disabilities.  See 
again 38 C.F.R. § 3.310(a), (b).  But the August 2007 VA 
examiner has ruled out this possibility, noting there is no 
correlation between the rheumatoid arthritis and associated 
bilateral hand and elbow pain and these already service-
connected shoulder disabilities.  And there is no medical 
evidence to the contrary.  See Velez v. West, 11 Vet. App. 
148, 158 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) 
(both indicating, like in Wallin, that competent medical 
nexus evidence is required to associate a secondary condition 
with a service- connected disability).  

Like previously acknowledged, even as a layman the Veteran is 
competent to proclaim having experienced pain in his elbows 
and hands.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
But he does not have the necessary medical training and/or 
expertise (i.e., competence) to give a probative opinion on 
the source of this pain, especially insofar as whether it is 
proximately due to, the result of, or chronically aggravated 
by his already service-connected bilateral shoulder 
disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991).  
Moreover, his lay testimony that it is is less credible, 
so less persuasive and probative, than the VA medical 
examiner's opinion that it is not.  38 C.F.R. § 3.159(a)(2); 
see also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for bilateral elbow and hand pain, 
alleged to be secondary to service-connected bilateral 
shoulder impingement and tendonitis, in turn meaning there is 
no reasonable doubt to resolve in his favor, and that this 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Neck/Cervical Spine Disorder

The Veteran asserts that his neck or cervical spine disorder 
is the result of injuries that he sustained to his neck while 
in service.  

The Veteran's DD Form 214 shows his primary military 
occupational specialty (MOS) was armor crewman.  STRs dated 
in November 1986 show he received treatment for left shoulder 
and left-side neck pain subsequent to an injury sustained 
while playing football in August 1986.  A December 1986 
cervical spine X-ray revealed no evidence of fracture or 
dislocation.  A February 1997 STR shows he was seen for a 
forehead laceration after hitting his head against a tank 
hatch.  The remainder of his STRs, including those concerning 
the medical examination he had in anticipation of retiring, 
are unremarkable for any pertinent complaints or objective 
clinical findings such as a notable diagnosis.

The Veteran had a VA general medical examination in June 
1999.  He complained of headaches attributable to the 1997 
injury when he hit his head on a tank hatch.  He also said 
that he had had experienced neck pain for the last five or 
six years, though not because of an injury.  He also 
indicated that he did not receive any medical attention for 
his neck complaints while in service.  An X-ray and physical 
examination findings of the cervical spine were normal.  The 
diagnosis indicated there was insufficient clinical evidence 
to warrant a diagnosis of any acute or chronic disorder or 
residuals.

A January 2001 X-ray from a military facility revealed 
minimal degenerative joint disease (i.e., arthritis) of the 
cervical spine.  Military facility records later in 2001 and 
2002 show the Veteran had complaints of persistent cervical 
pain and that he received a diagnosis of cervical spine 
degenerative joint disease.  After a February 2008 VA medical 
examination, degenerative disc disease at C5-6 
was also diagnosed. 



A VA medical examination of the spine was performed in July 
2008.  The examiner indicated he reviewed the claims file for 
the pertinent medical and other history.  The Veteran 
complained of neck pain dating back to 1997, without specific 
injury, but he said that he believed his neck pain may be 
secondary to a shoulder injury in 1985.  Physical examination 
findings revealed limitation of motion of the cervical spine 
with pain on motion.  The diagnosis was degenerative disc 
disease.  The examiner commented that it was at least as 
likely as not that the Veteran's degenerative disease of the 
cervical spine was caused by his active service and overuse 
injury.  The examiner indicated the diagnosis was based on 
the Veteran's description of incidences of cervical pain and 
the wear and tear from being in a tank.  

There is no disputing the Veteran has current disability 
involving his neck given the documented diagnoses of 
degenerative disc and joint disease of the cervical spine.  
See Boyer, Brammer, supra.  So the determinative issue is 
whether this current disability is attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  His STRs 
confirm he sustained a head injury while in the military, 
although without any complaints of neck-related symptoms 
(pain, etc.) following that injury.  But he did have 
complaints of neck pain during service following a football 
injury.  In addition, the record includes VA medical evidence 
from just prior to his retirement from service reaffirming 
these complaints of neck pain.  This medical evidence is 
consistent with his hearing testimony and lay statements that 
he experienced relevant symptoms while in service.  See 
Struck v. Brown, 9 Vet. App. 145 (1996).

There also is X-ray evidence of degenerative joint disease of 
the cervical spine within a relatively short time, 
approximately 15 months, after he retired from the military, 
only a few months beyond the one-year presumptive period.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This, too, is probative evidence supporting the claim.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000)

Perhaps most importantly, though, a VA compensation examiner 
has determined the Veteran's current cervical degenerative 
disc and joint disease is at least as likely as not related 
to his military service, noting this diagnosis is consistent 
with his duties and responsibilities as a tank driver.  And 
while this examiner acknowledged that his diagnosis and 
relationship of the diagnosis to the Veteran's military 
service was at least partly predicated on the Veteran's self-
reported history, it has not been shown that this history is 
not credible.  So relying on this history, even partly, 
in forming the basis of this opinion is not reason to in turn 
discount the probative value of this opinion.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Kolwaski v. 
Nicholson, 19 Vet. App. 171 (2005); and Coburn v. Nicholson, 
19 Vet. App. 427 (2006).  This is especially true since there 
is no contrary opinion.

So it is just as likely as not the degenerative disc and 
joint disease affecting the cervical segment of the Veteran's 
spine dates back to his military service or is attributable 
to his military service, and in particular to the type of 
duties and responsibilities claimed.  Hence, resolving this 
doubt in his favor, this claim must be granted.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).



ORDER

The claim for service connection for bilateral elbow and hand 
pain, including as secondary to the service-connected 
bilateral shoulder impingement and tendonitis, is denied.  

However, the claim for service connection for a neck 
disability is granted.  




REMAND

Concerning his claim for service connection for bilateral 
knee disability, the Veteran's STRs show he received 
treatment for knee-related symptoms and that, in December 
1998, the diagnosis was questionable degenerative joint 
disease.  He retired from the military in August 1999, so 
only a relatively few months later.

In August 2007, the Veteran had a VA medical examination of 
his knees and bilateral chondromalaica was diagnosed.  The 
examiner indicated he had reviewed the claims file for the 
pertinent medical and other history.  He concluded the 
bilateral chondromalaica was unrelated to the Veteran's 
military service, noting that the service records did not 
establish any chronic diagnosis or permanent residuals.  But 
that examination did not address the notation in service of 
possible (questionable) degenerative joint disease or the 
potential relationship, if any, to the rheumatic arthritis 
that also has been diagnosed during the several years since 
the Veteran's military service ended.  Indeed, in the Board's 
April 2007 remand it was specifically requested that the 
examination performed include consideration of all documented 
instances of relevant complaints or treatment in service.  
These discrepancies require further investigation since the 
Board cannot make this medical determination.  See Colvin v. 
Derwinski, Vet. App. 171, 175 (1991).  Further, a remand by 
the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  

And as for the remaining claims requesting higher ratings for 
already service-connected disabilities, there admittedly has 
been a significant delay in adjudicating these claims, and 
for that the Board sincerely apologizes.  As an unfortunate 
result, it is apparent that more current medical information 
is needed to assess the present severity of these 
disabilities.  The Veteran's last VA compensation 
examinations for these disabilities were in July and August 
2007, some 21/2 years ago.  The Court has held that when a 
Veteran claims that a disability is worse than when 
originally rated (or last examined by VA), and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the 
Court determined the Board should have ordered a 
contemporaneous examination of the veteran because a 23-month 
old examination was too remote in time to adequately support 
the decision in an appeal for an increased rating); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where the record does not adequately reveal current state of 
claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination). See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 
1 Vet. App. 121 (1991).

It is also worth noting that an additional claim for service 
connection for posttraumatic stress disorder (PTSD) is being 
developed for adjudication, if not already adjudicated, and 
that the result of that adjudication may in turn have an 
impact on the Veteran's claim for a compensable rating for 
his adjustment disorder with memory loss, insomnia and loss 
of concentration, inasmuch as the same rating criteria are 
utilized.

Accordingly, these remaining claims are REMANDED for the 
following additional development and consideration:

1.  If possible, have the clinician that 
examined the Veteran in August 2007 submit 
an addendum to the report of that 
evaluation addressing the December 1998 
medical entry from service indicating the 
Veteran possibly had degenerative joint 
disease of his knees (that diagnosis in 
service notes this was "questionable").  
A supplemental opinion also is needed to 
determine whether that was an earlier 
indication of the rheumatoid arthritis 
that has been diagnosed during the several 
years since.  These supplemental opinions 
should be expressed in terms of whether it 
is at least as likely as not (i.e., 50 
percent or greater probability).
If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then the Veteran should 
be provided another VA examination by 
someone equally qualified to make these 
important determinations.

Whomever designated to provide these 
supplemental opinions should note that the 
term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

The examiner designated must discuss the 
rationale of the opinion, whether 
favorable or unfavorable. 

The claims file, including a complete copy 
of this remand, must be made available to 
the designated examiner for review of the 
pertinent medical and other history.

2.  Also schedule the Veteran for 
appropriate VA medical examinations to 
reassess the severity of his COPD, 
sinusitis, adjustment disorder and 
bilateral tinea pedis.

The respiratory examiner should conduct 
all necessary diagnostic testing and 
evaluation, including a pulmonary function 
test (PFT).  The examiner should review 
the results of any testing prior to 
completion of the examination report.



The results of a PFT are needed to 
determine:  a) the percentage of predicted 
FVC; b) the percentage of predicted FEV-1; 
c) FEV-1/FVC; and d) the percentage of 
predicted DLCO (SB).  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6604

The examiner must also determine whether 
the Veteran has:  a) cor pulmonale (right 
heart failure), or; b) pulmonary 
hypertension (shown by Echo or cardiac 
catheterization), or; c) right ventricular 
hypertrophy, or d) episodes of acute 
respiratory failure, or; e) a requirement 
of outpatient oxygen therapy; and 
f) the maximum exercise capacity as 
measured by oxygen consumption with 
cardiac or respiratory limitation.

As well, opinion is needed concerning the 
nature and extent of any current symptoms 
and manifestations of the Veteran's 
sinusitis.  And to ensure the findings are 
pertinent to the applicable rating 
criteria, the examiner should be provided 
a copy of 38 C.F.R. § 4.97, 
Diagnostic 6513.  The examiner's report 
should provide a discussion of all current 
complaints, clinical findings and 
diagnoses referable to the sinusitis.

Concerning the Veteran's bilateral tinea 
pedis, the dermatological examiner should 
provide all clinical findings necessary to 
evaluate this condition in accordance with 
the applicable rating criteria, found at 
38 C.F.R. § 4.118, Diagnostic Code 7806 
(particularly, the current version of this 
regulation, which took effect as of August 
30, 2002).  The examiner's report should 
provide a discussion of all current 
complaints, clinical findings, and 
diagnoses referable to this condition. 

In regards to a mental status evaluation 
for the adjustment disorder, the 
examination should be deferred pending 
completion of the adjudication of the 
Veteran's claim for service connection for 
PTSD.  The examiner will then be able to 
better determine the extent of the 
Veteran's mental impairment that is 
attributable to factors related to his 
military service (i.e., service-connected 
disability), as opposed to that which is 
not.  If it is determined the Veteran also 
has PTSD attributable to his military 
service, like the adjustment disorder, 
then all of his resulting mental 
impairment (to the extent it relates to 
these conditions) is ratable.  Whereas if, 
instead, it is determined the Veteran does 
not have PTSD as a result of his military 
service, the only mental impairment that 
is ratable is that attributable to his 
adjustment disorder.  38 C.F.R. § 4.130, 
Diagnostic Codes 9411 and 9440.  So in 
this latter instance, it is critically 
necessary that the examiner, if possible, 
indicate what specific symptoms are 
attributable to the service-connected 
adjustment disorder, as opposed to those 
referable to any nonservice-connected 
disabilities (whether mental and/or 
physical), including the impairment 
resulting from PTSD, assuming this 
diagnosis is warranted.  If it is not 
possible or feasible to make this 
determination, the examiner must expressly 
indicate this and explain why it cannot be 
done, keeping in mind that where it is not 
possible to separate the effects of 
service-connected disability from any 
nonservice-connected condition by 
competent evidence, all symptoms must be 
attributed to the service-connected 
disability.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).



To facilitate responding to these 
questions posed, the claims folders and a 
copy of this remand must be made available 
for each examiner's review of the 
Veteran's pertinent medical and other 
history.  It is imperative that the 
questions posed in this remand be answered 
so VA has sufficient information to 
adjudicate the pending claims.

Each examiner should provide their 
respective findings in a completely 
legible examination report.  If an 
examination form is used to guide the 
examination, the submitted examination 
report must include the questions to which 
answers are provided.

3.  Review the file, including the reports 
of these requested VA examinations.  If 
the reports do not contain responses to 
the questions posed, then take corrective 
action.  Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Then readjudicate the claims for 
service connection for a bilateral knee 
condition, as well as for higher ratings 
for COPD, sinusitis, bilateral tinea 
pedis, and adjustment disorder (with 
memory loss, insomnia and loss of 
concentration) in light of the additional 
evidence obtained.  If these claims are 
not granted to the Veteran's satisfaction, 
send him and his representative another 
SSOC and give them time to respond to it 
before returning these claims to the Board 
for further appellate consideration.


The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


